DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 

Paragraph 0051 states, “As shown in FIG. 6, the inner portion of the linking portion 60 may contain a resin 53 that is different from the resin constituting the insulating sheath 50, for example. The resin 53 may be provided scattered in the linking portion 60 and the inner portion of the insulating sheath 50, or may be provided only in the linking portion 60 and the inner portion of the insulating sheath 50 located in the vicinity of the linking portion 60”.
Statement “As shown in FIG. 6, the inner portion of the linking portion 60 may contain a resin 53 that is different from the resin constituting the insulating sheath 50” is contradictory with statement “As shown in FIG. 6, the inner portion of the linking portion 60 may contain a resin 53 that is different from the resin constituting the insulating sheath 50 or may be provided only in the linking portion 60 and the inner portion of the insulating sheath 50 located in the vicinity of the linking portion 60” and figure 2B wherein link 60 is a joint of two insulating sheaths.

Appropriate correction is required.



Claim Objections
Claims 1-3,  5, and 10 are objected to because of the following informalities:  
Referring to claim 1, the limitation “a link that is formed as a single body with the second covering in each of the plurality of wires, and that is for linking adjacent wires of the plurality of wires into a single body” is not clear or indefinite.
From specification, a link formed as a single body between two second coverings in adjacent wires of the plurality of wires, not as a single body with the second covering in each of the plurality of wires (see paragraph 0012 states, “The plurality of wires 20 have a linking portion 60 formed between insulating sheaths 50 of adjacent wires 20” and figure 2A).
Appropriate correction is required.

Referring to claim 2, the limitation “wherein a groove portion is formed in the link” in unclear or indefinite.
See figure 2B, grooves 61 do not link two covering and provided at both sides of linking portion 60. Please clarify how wherein a groove portion is formed in the link.
Appropriate clarification is required.

As shown in FIG. 6, the inner portion of the linking portion 60 may contain a resin 53 that is different from the resin constituting the insulating sheath 50, for example. The resin 53 may be provided scattered in the linking portion 60 and the inner portion of the insulating sheath 50, or may be provided only in the linking portion 60 and the inner portion of the insulating sheath 50 located in the vicinity of the linking portion 60

Referring to claim 3, the limitation “wherein the groove includes a plurality of grooves that are provided at predetermined intervals in a length direction of the plurality of wires” in unclear or indefinite.
Specification discloses individual groove portion as each groove portion   and plural groove portion as each groove portions, therefore, defining   a groove can not be defined as grooves.
 Appropriate correction is required.

Referring to claim 5, the limitation “wherein the link contains resin that different from that of insulating sheath” in unclear or indefinite.
See paragraph 0051 of specification discloses resin 53 provided in the link 60 and covering 50, and see explanation above in specification objections, therefore, it is not clear how the link contains resin that different from that of insulating sheath.

Referring to claim 10, the limitation “a conductive tube having an outer circumferential surface to which an end of each of the electromagnetic shields is connected, wherein:  
… and the end of the electromagnetic shield that is exposed from the second covering is connected to the outer circumferential surface of the tube by the link” is unclear or indefinite or requires clarification.
According to specification and figure 5, the structure of an end portion of the wire 

It is clear from specification that each individual shield connected to individual conductive tube; however, the claim states individual conductive tube having an outer circumferential surface the electromagnetic shields of the plurality of wires. It is not clear from disclosure what structure defines or how individual conductive tube having an outer circumferential surface the electromagnetic shields of the plurality of wires.
In the limitation “the end of the electromagnetic shield that is exposed from the second covering is connected to the outer circumferential surface of the tube by the link”, the term “the end of the electromagnetic shield” previously referred to “an end of each of the electromagnetic shields”, therefore, it is not clear that the end of the electromagnetic shield refers to the end of each of the electromagnetic shields or the end of one of the electromagnetic shields. Also, it is not clear that term “is connected” is directed to the end of the electromagnetic shield or the second covering.
Examiner suggests to use the conductive tube instead of the tube in order to keep consistency between terms and further avoid confusion with term as a protective tube.
Therefore, clarification and/or correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/ 02(a)(2) as being anticipated by Vana et al. (US5245134, hereinafter Vana).

Referring to claim 1, Vana discloses a wire harness (figure 11) comprising: 
a plurality of wires (coaxial cables 41, figure 11)   each including a core wire (each of the individual coaxial 41 including a center conductor 42, figure 11, furthermore, see description related to fig. 11 in the specification), 
a tubular electromagnetic shield (each of the individual coaxial 41 including a conductive tubular shield 46, figure 11) enclosing an outer circumference of the core wire (46 enclosing an outer circumference of 42, figure 11), and 
an insulating sheath (a layer of high temperature dielectric material 44 and an exterior layer of expanded porous polytetrafluoroethylene 48, figure 11) that includes: 
a first covering (44 as first covering, figure 11) that is filled between the core wire and the electromagnetic shield (the first covering 44 between the conductor 42 and the shield 46, figure 11), that covers an outer circumferential surface of the core wire in intimate contact therewith (the first covering 44 contacts with an outer circumferential surface the conductor 42, figure 11), and that covers an inner circumferential surface of the electromagnetic shield in intimate contact therewith (the first covering 44 contacts with an inner circumferential surface the shield 46, figure 11), and 
a second covering (48 as a second covering figure 11)  that covers an outer circumferential surface of the electromagnetic shield in intimate contact therewith (the second covering 48 contacts with an outer circumferential surface the shield 46, figure 11); and 
a link  that is formed as a single body with the second covering in each of the plurality of wires, and that is for linking adjacent wires of the plurality of wires into a single body (each link combining two adjacent second coverings 48 to make the two adjacent second coverings 48 as a single body layer, figure 11; and see word “coalescing” in column the exterior layers of porous PTFE are simultaneously heated to above the crystalline melt point of the exterior layer of insulation thereby coalescing the layers to form bonds between adjacent insulated conductors); wherein the plurality of wires are configured to be dividable at the link (41 are configured to be dividable at the link) .
  
Referring to claim 2, Vana discloses the wire harness according to claim 1, wherein a groove is formed in the link (the link between two covering 48 with one of the top groove or bottom groove, figure 10). 

Referring to claim 3, Vana discloses the wire harness according to claim 2, wherein the groove (the link between two covering 48 with the top groove and the bottom groove at intervals in a length direction of the plurality of wires, figure 10).  

Referring to claim 4, Vana discloses the wire harness according to claim 1, wherein a thickness of a portion of the second covering connected to the link is smaller than a thickness of another portion of the second covering (a thickness of a portion of the second covering 48 connected to the link is smaller than another portion of the second covering 48, figure 11).  

Referring to claim 5, Vana discloses the wire harness according to claim 1, wherein the link contains resin that is different from that of the insulating sheath (link contains porous PTFE is different from the insulating sheath containing  polyimide (Kapton®), polyetheretherketone, or polyimidesiloxane; individual conductors that are first surrounded by conventional types of high temperature insulation polyimide (Kapton®), polyetheretherketone, or polyimidesiloxane and then covered by an exterior layer of porous PTFE, see column 5-6 of Vana) Note: specification and claim objection above, additional rejection is given below under USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  5 is rejected under 35 U.S.C. 103 as being unpatentable over Vana in view of Joyce et al (US20160155539, hereinafter Joyce).
Referring to claim 5, Vana discloses the wire harness according to claim 1, but fails to disclose wherein the link contains resin that is different from that of the insulating sheath.  
Joyce discloses wherein the link contains resin that is different from that of the insulating sheath (see claim 5 states, “wherein said relatively weak portion comprises a different material than that of the remainder of the insulating layer”, see paragraph 0073 states weaker poly contains at said relatively weak portion ).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vana to have resin material of link di as taught by Joyce, because this type of arrangement would allow the insulating layer to split along the relatively weak portion and down the length of the cable upon separation of encapsulated wires by application of force.

Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over Vana in view of  Sanabra Jansa et al (EP3246925, applicant cited reference, hereinafter Sanabra Jansa).
Referring to claim 6, Vana discloses the wire harness according to claim 1, but fails to disclose wherein the plurality of wires are connected to a connector in a state in which the plurality of wires are divided into individual wires.  
Sanabra Jansa discloses wherein the plurality of wires are connected to a connector in a state in which the plurality of wires are divided into individual wires (see a cable having individual wires connected to a connector in  figure 24).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vana to have cable with connecter as taught by Sanabra Jansa, because this type of arrangement would provide flexibility to move individual wires to reach contacts of the connector located at different locations to individually electrically and mechanically connect wires with individual contacts of electrical connector. 

Claim  7 is rejected under 35 U.S.C. 103 as being unpatentable over Vana in view of  Yoshimasa et al (JP2015082865, hereinafter Yoshimasa).
Referring to claim 7, Vana discloses the wire harness according to claim 1, but fails to disclose wherein the second covering is made of a photocurable resin or a thermosetting resin.  
Yoshimasa discloses wherein the second covering portion is made of a photocurable resin or a thermosetting resin.   (18 in figure 2; abstract states, “the supporter 18 of the photo-curing resin provided on the outer periphery of the coated cable 13”).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vana to have a cable with connecter as taught by Yoshimasa because paragraph 0005 states, “a photocurable resin provided on the outer periphery of the coated electric wire to hold the coated electric wire in a predetermined shape” and the photocurable resin effectively cured in a short time to reduce time of manufacturing the product.

Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Vana and Yoshimasa in view of  Shiyuuji et al (JP2002142327, applicant cited reference, hereinafter Shiyuuji).

Referring to claim 8, Vana in view of Yoshimasa discloses the wire harness according to claim 7, but fail to disclose a clamp that is attached to an outer circumferential surface of the insulating sheath and that is for fixing the insulating sheath to a vehicle body.  
  
Shiyuuji discloses a clamp that is attached to an outer circumferential surface of the insulating sheath and that is for fixing the insulating sheath to a vehicle body.   (see a clamp on outer circumferential surface of 10  fixed to vehicle body 1 in figure 1).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vana in view of Yoshimasa to have a clamp on wire harness as taught by Shiyuuji because this type of arrangement would firmly fix a wire harness to the vehicle body to restrict movement of wire harness or to route wire harness on the vehicle body.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vana.

Referring to claim 9, Vana discloses the wire harness according to claim 1, but fails to disclose a tubular protective tube enclosing an outer circumference of the insulating sheath.

Vana in figure 10 discloses a tubular protective tube enclosing an outer circumference of the insulating sheath (38 around a pair of insulated conductors in figure 10).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vana to have a tubular protective tube as taught by Vana in order to improve protection or further protect the insulating wires from water or heat.

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Vana and Yoshimasa in view of  Lingelet et al (US5558539, hereinafter Lingelet).

Referring to claim 10, Vana discloses the wire harness according to claim 1, the respective second covering is connected to the outer circumferential surface of the tube by the link (see rejection of claim 1 above); 
but fail to disclose a conductive tube having an outer circumferential surface to which an end of each of the electromagnetic shields is connected, wherein:  
at an end of the core wire, an end of the electromagnetic shield is exposed from the second covering, and
 the end of the core wire is inserted into an inner portion of the tube in a state in which the end of the core wire is covered by the first covering, and 
the end of the electromagnetic shield that is exposed from the second covering. 

Lingelet discloses a conductive tube having an outer circumferential surface to which an end of each of the electromagnetic shields is connected (tube 17 of 13 having an outer circumferential surface to which an end of each of the electromagnetic shields 6 of wires 3 is connected in figures 1-3;The connection element 13 includes, at its end 14, a tube 17,  The shield 10 and the tongues 21 are jointly fixed to the tube 17 by means of a single fixing means 24, for example a cable-clamping ring or a tubing, which surrounds the shield 10 (after stripping the protective jacket 9) and which enables electrical linkage between the shields 6 and 10 and the connection element 13 to be established) wherein:  
at an end of the (each of) core wires, an end of (each of) the electromagnetic shields is exposed from the (respective) second covering (shields 6 are exposed from coverings 7 of shielded cables 3 at end of at conductors 4 of cables 3, figure 3) , and
 the end of  (each of) the core wires is inserted into an inner portion of the (conductive) tube in a state in which the end of  (each of) the core wires is covered by the (respective) first covering (see coverings 5 around conductors 4  an inner portion of the tube 7, figure 3) , and 
the end of (each of )the electromagnetic shields that is exposed from the (respective) second covering. 
 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Vana in view of Yoshimasa to have a conductive tube arrangement with shields as taught by Lingelet because this type of arrangement enables electrical linkage between the shields 6 and 10 and the connection element (tube) 13 to be established, and the electrical continuity of the shielding is obtained by associating each of the shield to be connected, an electrical conductive tube (connection element 13 as shown in figure 3).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847